Frankum, Justice.
The main appeal in this case is from certain portions of two orders of the trial court, one overruling the condemnor’s demurrers to the eondemnees’ answer, and the other giving certain directions to the assessors. The cross appeal is from other portions of the same orders. Neither of the judgments appealed from is a final judgment nor would it be a final disposition of the cause or final as to some material party thereto had it been rendered in accordance with the contentions of the appellants. Code Ann. § 6-701 (a) (1) (Ga. L. 1965, p. 18, Sec. 1 (a) (1)). The appeals must therefore be dismissed. See Seaton v. Redisco, Inc., 113 Ga. App. 256 (147 SE2d 828).

Appeals dismissed.


All the Justices concur.